UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7572




In Re:   CHRISTOPHER R. WOODBERRY,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (4:05-cv-01440-TLW)


Submitted:   December 20, 2006            Decided:   January 11, 2007


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher R. Woodberry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher   R.   Woodberry   petitions   for    a   writ   of

mandamus, alleging the district court has unduly delayed acting on

his 28 U.S.C. § 2255 motion and motion for recusal.         He seeks an

order from this court directing the district court to act.

     Mandamus relief is available only when the petitioner has a

clear and indisputable right to the relief sought and there are no

other adequate means for obtaining the relief.             Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re Beard, 811

F.2d 818, 827 (4th Cir. 1987).     Further, mandamus is a drastic

remedy to be used only in extraordinary circumstances.          Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976).

          The district court dismissed Woodberry’s § 2255 motion on

November 3, 2006, and Woodberry’s mandamus petition is therefore

moot.   Moreover, Woodberry does not have a clear or indisputable

right to recusal.   Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.          We

deny as moot Woodberry’s motion to expedite. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                      PETITION DENIED




                                - 2 -